Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1 is/are pending.
Drawings as filed 06/09/2021 are accepted.
IDS as filed are considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,375,608 (i.e. Application 16/048114)
The instant claim(s)
Patent’s claim
1. A computer-implemented method for configuring a radio system, the method comprising: 
identifying, at a radio, a location of the radio;
 sending location data representing the location of the radio over a first network;
 

receiving initial configuration data in response to the location data; 











establishing, at the radio, a second network based on the initial configuration data;

 




and providing client devices access to the second network using the radio.
11. A method comprising: 


identifying, at a radio system, a location of the radio system; 
sending a location signal over a first network indicating the location of the radio system; 

receiving, over the first network, first configuration data for configuring the radio system to communicate over a second network based on the location of the radio system; 

receiving, over the first network, second configuration data for configuring the radio system to communicate over a third network, based on the location of the radio system; 


configuring the radio system using the first configuration data and the second configuration data to communicate over the second network and the third network based on the location of the radio system through protocol hopping between the second network and the third network; 
and providing network service access over the second network according to the first configuration data based on the location of the radio system.

 
Although the claims at issue are not identical, they are not patentably distinct from each other because despite there are some minor differences in wording and organization of limitations, it is shown in the mapping above that each and every limitation of the instant claim 1 is disclosed and covered by the corresponding claim of the related patent/application. For example, the underlined text of the patent’s claim provides more networking context and expanded upon network operation (protocol hopping, alternate network etc....), but both claims are directed to configuring a second network using configuration data based on location of the radio. In this case, the claim 1 is said to be anticipated by the claim(s) of the cited patent/application.
Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,512,032 (Application 14/841,437).
The instant claim(s)
Patent’s claim 
1. A computer-implemented method for configuring a radio system, the method comprising: 



identifying, at a radio, a location of the radio;





 sending location data representing the location of the radio over a first network;


 receiving initial configuration data in response to the location data; 





establishing, at the radio, a second network based on the initial configuration data;
 and providing client devices access to the second network using the radio.
1. A system comprising: a device embedded in the system, the device comprising: a processor; a radio; a memory containing instructions that, when executed by the processor, enable the device to: 

determine the device's location within a specific area responsive to the device being within the specific area; configure, in response to the device being within the specific area, a first antenna coupled to the radio 
to send and receive data over a wireless link; send information, to a server, related to the device's location via the first antenna over the wireless link;
 receive, from the server, configuration data over the wireless link, the configuration data created in response to the device's location being within the specific area and created based on the device's location being within the specific area; 
configure, in response to the device's location being within the specific area and based on the device's location being within the specific area, a second antenna coupled to the radio to send and receive data over a short-range wireless network using the configuration data; and receive, via the second antenna over the short-range wireless network, data from one or more connected devices, the data including locations of the one or more connected devices in proximity to the device's location estimated by the one or more connected devices.

 
Although the claims at issue are not identical, they are not patentably distinct from each other because despite they are of different claim types (method vs. system claim), however the operation steps of the instant method mirror closely to the steps performed by the patent’s system. Specifically, despite there are some minor differences in wording and organization of limitations, it is shown in the mapping above that each and every limitation of the instant claim 1 is disclosed and covered by the corresponding claim of the related patent/application. For example, the underlined text of the patent’s claim provides more networking context and expanded upon network operation (see the underlined text of the patent) but both claims are directed to configuring a second network using configuration data based on location of the radio. In this case, the claim 1 is said to be rendered obvious over the claim(s) of the cited patent/application.


Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,064,403 (i.e. application 16/529703)
The instant claim(s)
Patent’s claim
1. A computer-implemented method for configuring a radio system, the method comprising: 
identifying, at a radio, a location of the radio;

 
sending location data representing the location of the radio over a first network;
 
receiving initial configuration data in response to the location data; 











establishing, at the radio, a second network based on the initial configuration data;

 




and providing client devices access to the second network using the radio.
11. A method comprising:


 identifying, at a radio system, a location of the radio system; 

sending a location signal over a first network indicating the location of the radio system; 

receiving, over the first network, first configuration data for configuring the radio system to communicate over a second network based on the location of the radio system;
 receiving, over the first network, second configuration data for configuring the radio system to communicate over a third network, based on the location of the radio system;



 configuring the radio system using the first configuration data and the second configuration data to communicate over the second network and the third network based on the location of the radio system through protocol hopping between the second network and the third network;
 and providing network service access over the second network according to the first configuration data based on the location of the radio system.

 
Although the claims at issue are not identical, they are not patentably distinct from each other because despite there are some minor differences in wording and organization of limitations, it is shown in the mapping above that each and every limitation of the instant claim 1 is disclosed and covered by the corresponding claim of the related patent/application. For example, the underlined text of the patent’s claim provides more networking context and expanded upon network operation (protocol hopping, alternate network etc....), but both claims are directed to configuring a second network using configuration data based on location of the radio. In this case, the claim 1 is said to be anticipated by the claim(s) of the cited patent/application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2013/0150057) in view of Ren (US 2014/0120940).

As to claim 1:
Cho discloses a computer-implemented method for configuring a radio system, the method comprising: 
identifying, at a radio, a location of the radio; (See Fig. 1, femto BST 21, i.e. “radio”, ¶0056, BTS 21 determining own location)

 
sending location data representing the location of the radio over a first network; (¶0051, BST 21 sends the location to a server via network connection (first network) as illustrated in Fig. 1, for example a core network)
 
receiving initial configuration data in response to the location data; (¶0058, responsive to the received location data, the server generates and transmits a first configuration data to the BST 21)











establishing, at the radio, a second network based on the initial configuration data; (¶0058, 0059, the BTS receives configuration and establishes its coverage as illustrated in Fig. 1 using the configuration data)
Cho however does not show a step of providing client devices access to the second network using the radio.
However, network is not established for nothing, but rather for providing access to participants. In a related field of endeavor, Ren in ¶0068 through 0076 discloses base station receiving configuration information to create a network through which a user device connects and exchange data.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system in Cho creates network coverages for providing user access. Such implementation advantageously allow flexible coverage for user, for example creating temporary coverage at a location where the user is traveling at, allowing continuous and uninterrupted communication.

Conclusion
Reference(s) considered pertinent to the invention include:
Yun (US 2011/0268044) - A method for initialization of a remote femto base station by a remote management system in a radio access network, the method comprising: powering on the femto base station; transmitting an initial configuration file from the remote management system to the femto base station; initializing the femto base station with the initial configuration file; scanning neighbor femto base stations; transmitting the results of the scanning of neighbor femto base stations and transmitting the femto base station location information to the remote management system; the remote management system setting a neighbor list and radio frequency parameters in response to receipt of the transmission from the femto base station; generating an updated configuration file based on the generated neighbor list and radio frequency parameters; transmitting the updated configuration file to the femto base station; and applying the updated configuration file at the femto base station and starting operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645